DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment and Arguments
Applicant’s amendment does not distinguish from Carney in view of Pullman, Reddy and Hoskins.
Applicant’s arguments have been fully considered but they are not persuasive. 
Applicant argues that Reddy fails to teach adding a dry carrier powder loaded with a liquid additive into an oil-based wellbore fluid. The examiner disagrees. Reddy expressly teaches suspend porous precipitated silica loaded with liquid additives in a slurry of hydrocarbon liquid exemplified as diesel oil (col.5,line 46-90 and col.7, line 50-55).   Further, Reddy is  pertinent in providing teachings of the carrying capacity of silica powder, and whether Reddy discloses invert emulsion wellbore fluid is irrelevant. 
Applicant argues that Reddy fails to teach use of dry silica powder. However, Applicant acknowledges that Reddy discloses that precipitated silica may remain a dry free flowing solid material after absorbing a liquid chemical additive (Remarks, page 6).

Claim Objections
Claim 2 is  objected to because of the following informalities:  claim 2 recites “inot dry carrier powder”, which appears to be “into the dry carrier powder”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 2, 10-11 and 24  are  rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4108779 (Carney) as evidenced by US Patent 3646998 (Curtice)  in view of US Patent 6209646 (Reddy), and further in view of  US2002/0104806A1 (Pullman).
Regarding claim 1,  Carney teaches a method comprises agitating an oil and water mixture  to form an water-in-oil emulsion (col. 4,line 5-10) , adding an emulsifier to the  water-in-oil emulsion drilling fluid (col. 2, line 65 - col. 3, line 5), exemplified as   70 to 81% of oil phase (i.e., diesel)  of the emulsion  (Example 11 and Table XI), which meets the claimed amount of oleaginous fluid;  and pumping the drilling fluid into a wellbore  (col.1, line 15-30, col.2, line 10-15, col. 10, line 18-20 and col. 16, line 8-11), wherein the emulsifier is a fatty acid amide emulsifier (col.3, line 15-20),  which  meets the limitation of a wetting agent as evidenced by Curtice ( col. 4, line 14-16), and the emulsifier is  a liquid adsorbed on a powdered solid carrier such as silica (col. 3, line 32 ).
Carney does not teaches the instantly claimed silica powder carrying capacity. 
Reddy teaches that porous  precipitated silica can be utilized to absorb liquid chemical additives (col. 3, line  10-15 and 63-65), wherein the silica  can absorb chemical additive solution or pure liquid in amounts from 100 wt.% to 400 wt. % (col. 4, line 1-5 and  claim 14), which is about 45 volume per mass percent to 181 volume per mass percent based on the specific gravity  of amorphous silica of about 2.2, which encompasses the claimed carrying capacity. 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the precipitated silica thus the carrying capacity, of Reddy in the method of Carney prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a silica powdered liquid additive carrier.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
	Neither Carney nor Reddy teaches removing the particulate solid material before pumping,  repumping/recirculating the fluid after removing, or removing through a vibratory separator.
	Pullman teaches cleaning, removing particles from drilling fluid and recycling/recirculating returned drilling mud  is necessary due to environmental concerns, cost, well site water availability , and preventing wear and tear to pumping equipment ([0002]), wherein the particles can be removed by screening through a vibrational ([0049]-[0053]). 
	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to remove the particulate solid/dry carrier  material through a vibrational separator before pumping,  repumping/circulating the fluid after removing the solid material as taught by Pullman in the drilling  method of Carney and Reddy.  The rationale to do would have been the motivation provided by the teachings of Pullman for the benefit of reducing environment concerns, cost and preventing wear and tear of pumping equipment ([0002]), and further since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results. In the instant case, a vibrational separator, a known technique to separate particulate from fluid (Pullman, [0049]-[0053]). See MPEP 2143 (D).
	Regarding claims 2 and  11,  Carney teaches the liquid emulsifier is sprayed onto the powdered carrier while mixing so the emulsifier is adsorbed (col. 9, line 10-20), and the final emulsifier is a dry free-flowing powder (col.9, line 20-30).

Regarding claim 24,  Carney exemplifies a water-in-oil emulsion drilling fluid as   81% of oil phase (i.e., diesel)  of the emulsion  (Example 11 and Table XI), which abuts the claimed volume % of oil phase.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Claims  12, 14-15, 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Carney as evidenced by Curtice in view of  Reddy and Pullman as applied to claims 1, 2, 10-11 and 24  above, and further in view of US2010/0193244A1 (Hoskins).
The combined teachings of Carney, Reddy  and Pullman are set forth above. 
None of Carney, Reddy  and Pullman teaches the instantly claimed particle size of silica. 
Hoskins discloses that a particle size of 50 to 200 micron can provide effective control of both fluid loss and seepage loss of drilling fluids ([0063]), which meets the claimed particle size of claim 14 and encompasses the claimed particle size of claim 20.  

Since the combined teachings of Carney, Reddy, Pullman, and Hoskins encompasses the claimed size of claim 20, a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768